 


109 HR 2617 IH: To bar certain additional restrictions on travel and remittances to Cuba.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2617 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Davis of Florida (for himself, Mr. Flake, Mr. McDermott, Mr. Delahunt, Mr. Olver, Mr. Rush, Ms. Solis, Mr. Shays, Mr. Conyers, Mr. Farr, Mr. Oberstar, Mrs. Bono, Ms. Kilpatrick of Michigan, Mrs. Emerson, Mr. Lynch, Mr. Gordon, Mr. Towns, Mr. Paul, Mr. Spratt, Mr. Otter, Ms. Baldwin, Mr. Rangel, Mr. McGovern, Mr. Stark, Mrs. Johnson of Connecticut, Mr. Moran of Virginia, Ms. Lee, Mr. Berry, Mr. Grijalva, Ms. Jackson-Lee of Texas, Mr. McNulty, Mr. Ramstad, Ms. Waters, Mr. Berman, Ms. Woolsey, Ms. DeLauro, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To bar certain additional restrictions on travel and remittances to Cuba. 
 
 
1.Prohibition on additional restrictions on travel and remittances to Cuba 
(a)Per-diem allowancesThe regulations governing travel to Cuba, as in effect on June 15, 2004, may not be modified so as to reduce the maximum travel per diem rate for a person traveling to Cuba for purposes of visiting a close relative who is a national of Cuba (provided for in section 515.560(c)(2) of title 31, Code of Federal Regulations, as in effect on such date). 
(b)Family visits to CubaThe regulations governing travel to Cuba, as in effect on June 15, 2004, may not be modified so as to impose additional restrictions on such travel for purposes of visiting a close relative who is a national of Cuba (provided for in section 515.561 of title 31, Code of Federal Regulations, as in effect on such date), including by— 
(1)requiring a specific license for such travel; 
(2)limiting the number of trips to fewer than one in any 12-month period; 
(3)prohibiting more frequent trips by specific license (provided for in section 515.561(b) of title 31, Code of Federal Regulations, as in effect on such date); 
(4)limiting the length of any trip to less than 30 days; or 
(5)narrowing the definition of close relative. 
(c)RemittancesThe regulations permitting persons subject to the jurisdiction of the United States to make remittances to households located in Cuba, as in effect on June 15, 2004 (provided for in section 515.570 of title 31, Code of Federal Regulations, as in effect on such date), may not be modified so as to impose additional restrictions on such remittances, including by limiting the recipients of such remittances to close relatives only and by reducing the $3,000 limit for all household remittances (provided for in section 515.560(c)(4)(i) of title 31, Code of Federal Regulations, as in effect on such date). 
(d)Accompanied baggageThe regulations governing travel to Cuba, as in effect on June 15, 2004, may not be modified so as to limit the amount or weight of baggage that may accompany a traveler without specific authorization by the United States Government. 
 
